Citation Nr: 0010010	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure, to 
include for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1973.  He died in August 1991.  The appellant is his 
widow.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which declined to reopen a claim for 
service connection for the cause of the veteran's death, 
claimed as due to Agent Orange exposure, to include for 
purposes of accrued benefits.  In October 1999, the Board 
reopened the appellant's claim based on a finding that new 
and material evidence had been submitted in support of the 
claim; the claim was remanded to the RO for a de novo review 
of the entire claims folder.


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in 
August 1991 due to medullary carcinoma of the thyroid.  

2.  The veteran served in Vietnam, and the appellant 
testified that the veteran was exposed to Agent Orange while 
in Vietnam.  

3.  There is medical evidence linking the condition that 
caused the veteran's death with exposure to Agent Orange in 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death, claimed as due to Agent Orange 
exposure, to include for purposes of accrued benefits, is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 C.F.R. § 5107(a), the VA has a 
duty to assist only those claimants who have established 
well-grounded (i.e., plausible) claims.  More recently, the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly known as the United States Court of Veterans 
Appeal) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well-grounded.  
Morton v. West, 12 Vet.App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 C.F.R. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet.App. 498 (1995). Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well-
grounded.  Brock v. Brown, 10 Vet.App. 155, 162 (1997).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide 
agent during such active military, naval, or air service, the 
following disease shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneiform disease consistent with chloracne; Hodgkin's 
disease; non- Hodgkin's lymphoma; porphyria cutanea tarda, 
multiple myeloma, respiratory cancers (cancers of the lung, 
bronchus, larynx or trachea), and soft tissue sarcoma.  38 
C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

If the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also not satisfied, then the appellant's claim 
shall fail.  38 C.F.R. §§ 3.307(d) and 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the appellant is contending that the veteran's 
exposure to Agent Orange in Vietnam was a causative factor in 
the development of the condition which ultimately led to his 
death.  While it does not appear that one of the presumptive 
diseases listed in 38 C.F.R. § 3.309(e) contributed to the 
veteran's death, which would allow consideration of the 
appellant's claim on a presumptive basis, this does not 
obviate establishment of service connection on a direct 
basis.  See Combee, supra.  However, without a presumptive 
disease, the presumption of exposure is also not applicable 
and the appellant must provide evidence of exposure to Agent 
Orange in service.  See McCartt v. West, 12 Vet.App. 164 
(1999) (both service in Vietnam during the designate time 
period and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent).  

The appellant has met the three requirements for establishing 
a well-grounded claim for service connection for the cause of 
the veteran's death.  The death certificate shows the 
immediate cause of death as medullary carcinoma of the 
thyroid.  The Board finds that this evidence satisfies the 
first element of a well-grounded claim.  The Board accepts 
the appellant's testimony that the veteran was exposed to 
Agent Orange while in Vietnam as true for the purposes of 
establishing a well-grounded claim.  This is the second 
element of a well-grounded claim.  A September 1996 private 
medical opinion from Dr. T.W. states that the veteran's 
"carcinoma was a direct result of his exposure to Agent 
Orange."  This is the third element of a well-grounded 
claim, a nexus between the a condition that contributed to 
the veteran's death and exposure to Agent Orange.  Therefore, 
the appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death, claimed as 
due to Agent Orange exposure, and to this extent only the 
appeal is granted.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death, claimed as due to Agent Orange 
exposure, to include for purposes of accrued benefits is 
well-grounded.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well-grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

While the Board accepts the appellant's statements that the 
veteran was exposed to Agent Orange in service as true for 
purposes of establishing a well-grounded claim (see King v. 
Brown, 5 Vet.App. 19, 21 (1993)), there is no evidence in the 
claims file to support this assertion on the merits. 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should obtain the veteran's 
service personnel records and prepare a 
summary of the exact dates the veteran 
was in Vietnam and the unit(s) to which 
he was attached.  This summary and all 
supporting documentation regarding the 
veteran's service in Vietnam should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army & 
Joint Services Environmental Support 
Group (ESG)) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be asked to verify 
whether the veteran was exposed to Agent 
Orange during his period of service in 
Vietnam.  If such a request for 
verification of exposure to Agent Orange 
is not made, the RO should document why 
such a request was not made.  

2.  Thereafter, the RO should make a 
determination whether the veteran was 
exposed to Agent Orange in service.  

3.  The RO should readjudicate the claim 
of entitlement to service connection for 
the cause of the veteran's death, claimed 
as due to Agent Orange exposure, to 
include for purposes of accrued benefits.  

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the appellant is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the appellant until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals


 


